DETAILED ACTION
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 09 November 2020 has been entered. 
1c.	The replacement drawings filed on 09 November 2020 are acceptable. 
Status Claims:
1d.	Claims 1-2, 10, 17, 24, 27, 30, 39, 56, 60, 93, 97, 99-126 are pending and under consideration. 
Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 09 November 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	All of the objections and rejections of cancelled claims are moot. 
3b.	The objection to the drawings is withdrawn. All of the drawings are legible and properly labeled. 
3c.	The objection to claims 27, 30 is withdrawn. 
3d.	The rejection of claims 1-2, 10, 17, 24, 27, 30, 39, 56, 60, 93, 97 made under 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Applicant’s argument that the 
3e.	The rejection of claims 1-2, 10, 17, 24, 27, 30, 39, 56, 60, 93, made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-4, 7-9, of U.S. Patent: 9,574,004, (one common inventor as instant application), is withdrawn. It is acknowledged that the claims of U .S. Patent: 9,574,004 do not recite an oral corticosteroid (OCS) reduction phase.
3f.	The provisional rejection of claims 1-2, 10, 17, 24, 27, 30, 39, 56, 60, 93, made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims over the claims 132-144, of copending U.S. Application: 15/627,669, (one common inventor as instant application), is withdrawn. It is acknowledged that the claims of U.S. application: 15/627,669 do not recite an oral corticosteroid (OCS) reduction phase.
3g.	The provisional rejection of claims 1-2, 10, 17, 24, 27, 30, 39, 56, 60, 93, made on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims over claims 1, 5-10, 21-23, 30, 59, 91, 315-331, of copending U.S. Application: 16/157,708, (one common inventor as instant application), is withdrawn. It is acknowledged that the claims of U.S. application: 16/157,708 do not recite an oral corticosteroid (OCS) reduction phase.

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided James H. Velema  (Applicants' Representative) on 28 January 2021.
The application has been amended as follows: 

4a.	Claim 111, (Once amended), in line 9, after “comprises”, insert ---the---
4b.	Claim 119, (Once amended), in line 2, after “comprises”, insert ---the---
4a.	Claim 122, (Once amended), in line 2, after “comprises”, insert ---the---

Conclusion:
5.	1-2, 10, 17, 24, 27, 30, 39, 56, 60, 93, 97, 99-126 are allowed.
Advisory Information:
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       


/Fozia Hamud/
Patent Examiner
Art Unit 1647
25 January 2021